Exhibit 10.2 AMENDED AND RESTATED PROMISSORY NOTE This Amended and Restated Promissory Note represents an amendment and restatement of, and not a novation of, that certain Promissory Note made by Makers in favor of the Lender dated effective March 12, 2015, as heretofore amended, restated, modified and supplemented from time to time, in the maximum principal amount of $6,500,000.00. Louisville, Kentucky September 30, 2016 FOR VALUE RECEIVED, each of the undersigned, Sypris Solutions, Inc. , a Delaware corporation (“ Solutions ”), Sypris Technologies, Inc. , a Delaware corporation (“ Technologies ”), Sypris Electronics, LLC , a Delaware limited liability company (“ Electronics ”), SYPRIS DATA SYSTEMS, INC. , a Delaware corporation (“ Data Systems ”), SYPRIS TECHNOLOGIES MARION, LLC , a Delaware limited liability company, SYPRIS TECHNOLOGIES KENTON, INC. , a Delaware corporation, SYPRIS TECHNOLOGIES MEXICAN HOLDINGS, LLC , a Delaware limited liability company, SYPRIS TECHNOLOGIES NORTHERN, INC. , a Delaware corporation, SYPRIS T ECHNOLOGIES SOUTHERN, INC. , a Delaware corporation, and SYPRIS TECHNOLOGIES INTERNATIONAL, INC. , a Delaware corporation (each a “ Maker ” and collectively, the “ Makers ”), hereby jointly and severally promise and agree to pay to the order of GILL FAMILY CAPITAL MANAGEMENT, INC., a Delaware corporation with principal office and place of business at 101 Bullitt Lane, Suite 450, Louisville, Kentucky 40222 (the “ Lender ”), the principal sum of up to SIX MILLION FIVE HUNDRED THOUSAND DOLLARS ($6,500,000.00) (the “ Loan ”), together with interest thereon as provided below. The terms and provisions of this Amended and Restated Promissory Note (this “ Note ”) are as follows: 1.
